UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22417 Destra Investment Trust (Exact name of registrant as specified in charter) 901 Warrenville Rd., Suite 15 Lisle, IL 60532 (Address of principal executive offices) (Zip code) Nicholas Dalmaso 901 Warrenville Rd., Suite 15 Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code: 1-630-241-4200 Date of fiscal year end: September 30 Date of reporting period: December 31, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Destra Global L-Series Fund Portfolio of Investments December 31, 2010 (unaudited) Number of Shares Description Value Long-Term Investments —97.6% Common Stocks—75.2% Argentina—0.7% 92 Pampa Energia SA, ADR $ 1,564 YPF Sociedad Anonima, ADR Belgium—3.5% 10 Ackermans & van Haaren NV Belgacom SA 45 Colruyt SA Dexia SA* D'Ieteren SA/NV 47 Elia System Operator SA/NV 45 Groupe Bruxelles Lambert SA KBC Groep NV* 17 Mobistar SA 9 Sofina SA 7 Solvac SA Bermuda—2.5% 59 Alterra Capital Holdings Ltd. 30 Arch Capital Group Ltd.* 31 Aspen Insurance Holdings Ltd. Assured Guaranty Ltd. 68 Axis Capital Holdings Ltd. Catlin Group Ltd. 24 Endurance Specialty Holdings Ltd. 14 Everest Re Group Ltd. Hiscox Ltd. 88 Lancashire Holdings Ltd. 38 Montpelier Re Holdings Ltd. 41 PartnerRe Ltd. 18 Platinum Underwriters Holdings Ltd. 38 RenaissanceRe Holdings Ltd. 36 Ship Finance International Ltd. 17 Signet Jewelers Ltd.* 44 Validus Holdings Ltd. Brazil—0.2% Brasil Telecom SA, ADR 21 Cia de Saneamento Basico do Estado de Sao Paulo, ADR Canada—8.4% BCE, Inc. 68 Brookfield Asset Management, Inc. – Class A 23 Cameco Corp. Canadian Imperial Bank of Commerce Canadian National Railway Co. 39 Canadian Pacific Railway Ltd. Canada—8.4%, continued CGI Group, Inc. – Class A* $ 1,778 91 Enbridge, Inc.* Encana Corp. Kinross Gold Corp. 56 Magna International, Inc. 51 Manulife Financial Corp. Nexen, Inc. Rogers Communications, Inc. – Class B Shaw Communications, Inc. – Class B Sun Life Financial, Inc. 62 Talisman Energy, Inc. TransCanada Corp. France—3.9% 25 Aeroports de Paris 10 bioMerieux 8 Bollore 48 Christian Dior SA 12 Ciments Francais SA CNP Assurances 11 Colas SA 11 Credit Industriel et Commercial 4 Dassault Aviation SA 17 EDF Energies Nouvelles SA 26 Eiffage SA 12 Euler Hermes SA* 2 Financiere de l'Odet 19 Imerys SA PagesJaunes Groupe 67 Rexel SA* 53 SCOR SE* 12 SEB SA 12 Societe BIC SA 37 Societe des Autoroutes Paris-Rhin-Rhone 15 Vicat des Ciments SA Gabon—0.1% 2 Total Gabon Greece—0.9% 17 Bank of Greece Coca-Cola Hellenic Bottling Co. SA 92 Hellenic Petroleum SA OPAP SA Public Power Corp. SA Ireland—0.9% 39 Accenture PLC – Class A Covidien PLC 19 Ingersoll-Rand PLC 46 Kerry Group – Class A Israel—0.1% 18 Elbit Systems Ltd. $ 953 Japan—0.2% 43 Honda Motor Co., Ltd., ADR Luxembourg—0.8% 32 Millicom International Celluar SA 47 RTL Group Mexico—0.4% 82 Fresnillo PLC 99 Telefonos de Mexico SAB de CV, ADR Netherlands—1.6% AEGON NV* 38 CNH Global NV* 98 Heineken Holding NV 14 Hunter Douglas NV 62 New World Resources NV Royal Dutch Shell PLC, ADR Peru—0.1% 55 Hochschild Mining PLC Philippines—0.1% 18 Philippine Long Distance Telephone, Co., ADR Portugal—1.8% Banco Espirito Santo SA Brisa Auto-Estradas de Portugal SA CIMPOR–Cimentos de Portugal, SGPS SA EDP–Energias de Portugal SA Portucel–Empresa Produtora de Pasta e Papel SA Portugal Telecom, SGPS SA South Korea—0.1% 45 SK Telecom Co., Ltd., ADR Spain—0.2% 33 Telefonica SA, ADR Switzerland—2.0% ACE Ltd. 36 Allied World Assurance Co. Holdings Ltd. 93 Ferrexpo PLC 51 Garmin Ltd. 18 Novartis AG, ADR Tyco Electronics Ltd. 30 Tyco International Ltd. Taiwan—0.1% 66 Taiwan Semiconductor Manufacturing Co., Ltd., ADR $ 828 United Arab Emirates—0.1% Dragon Oil PLC* United Kingdom—5.2% 3i Group PLC Aberdeen Asset Management PLC Amlin PLC Ashmore Group PLC Associated British Foods PLC Aviva PLC Balfour Beatty PLC 11 British American Tobacco PLC, ADR British Sky Broadcasting Group PLC BT Group PLC 72 Carillion PLC Centrica PLC 34 Diageo PLC, ADR Eurasian Natural Resources Corp. GlaxoSmithKline PLC, ADR 76 Hargreaves Lansdown PLC 65 Imperial Tobacco Group PLC 99 Intermediate Capital Group PLC 94 Investec PLC J Sainsbury PLC 41 Jardine Lloyd Thompson Group PLC 65 Millennium & Copthorne Hotels PLC National Grid PLC National Power PLC Northumbrian Water Group PLC 62 Pennon Group PLC 51 Petrofac Ltd. 82 PZ Cussons PLC 36 Reckitt Benckiser PLC 35 Schroders PLC Scottish & Southern Energy PLC 85 Shaftesbury PLC 58 Smiths Group PLC 19 Spectris PLC 13 Spirax-Sarco Engineering PLC Sports Direct International* 77 St. James's Place PLC Stagecoach Group PLC Standard Life PLC 66 Unilever PLC 43 Willis Group Holdings PLC United States—41.3% 27 Aecom Technology Corp.* 23 Aetna, Inc. 93 Aflac, Inc. 20 Agilent Technologies, Inc.* 24 AGL Resources, Inc. 13 Air Products and Chemicals, Inc. 4 Alleghany Corp.* 18 Allergan, Inc. 16 Alliance Holdings GP LP 26 Alliant Energy Corp. 10 Alliant Techsystems, Inc.* United States—41.3%, continued 28 The Allstate Corp. $ 893 77 Ameren Corp. American Capital Ltd.* American Electric Power Co., Inc. 50 American Financial Group, Inc. 31 American Water Works Co., Inc. 16 AmeriGas Partners LP 15 Ameriprise Financial, Inc. 23 AMETEK, Inc. Amkor Technology, Inc.* 16 Aon Corp. 15 AptarGroup, Inc. Archer-Daniels-Midland Co. Ares Capital Corp. 37 Arrow Electronics, Inc.* 32 Assurant, Inc. 23 Atmos Energy Corp. 30 Automatic Data Processing, Inc. 3 AutoZone, Inc.* 47 Avnet, Inc.* 25 Avon Products, Inc. 61 AVX Corp. 21 Ball Corp. 35 Baxter International, Inc. 45 Becton, Dickinson and Co. 15 Bed Bath & Beyond, Inc.* 14 Biogen Idec, Inc.* 23 BlackRock, Inc. 41 Boardwalk Pipeline Partners LP 19 BOK Financial Corp. Brookfield Properties Corp. 16 Brown-Forman Corp. - Class B 12 Buckeye Partners LP 31 CA, Inc. Capital One Financial Corp. 20 Cardinal Health, Inc. 15 Celgene Corp.* 18 CenturyLink, Inc. 95 The Chubb Corp. 45 Cincinnati Financial Corp. 3 CME Group, Inc. CNA Financial Corp.* 18 Commerce Bancshares, Inc. 51 Computer Sciences Corp. 60 Consolidated Edison, Inc. Corning, Inc. 71 Coventry Health Care, Inc.* 22 CSX Corp. 39 Danaher Corp. Dell, Inc.* Dominion Resources, Inc. 13 Donaldson Co., Inc. 34 DPL, Inc. 16 DST Systems, Inc. 37 DTE Energy Co. Duke Energy Corp. 10 Eaton Corp. 97 Edison International 43 El Paso Pipeline Partners LP 22 Energen Corp. 39 Energy Transfer Equity LP 56 Entergy Corp. 12 Erie Indemnity Co. - Class A EXCO Resources, Inc. Exelon Corp. 23 Express Scripts, Inc.* United States—41.3%, continued 35 Federal-Mogul Corp.* $ 723 18 FedEx Corp. 51 Fidelity National Financial, Inc. - Class A 39 Franklin Resources, Inc. 37 The Gap, Inc. General Dynamics Corp. 38 General Mills, Inc. GenOn Energy Inc.* 28 Genuine Parts Co. 50 Gilead Sciences, Inc.* 37 Great Plains Energy, Inc. 43 Harris Corp. 23 Hartford Financial Services Group, Inc. 36 HCC Insurance Holdings, Inc. 97 Hess Corp. 19 H.J. Heinz Co. 31 Hormel Foods Corp. 14 Hubbell, Inc. - Class B 68 Humana, Inc.* 21 Icahn Enterprises LP 30 Illinois Tool Works, Inc. 49 Impax Laboratories, Inc.* 47 Ingram Micro, Inc. - Class A* 14 International Flavors & Fragrances, Inc. 26 The J.M. Smucker Co. 16 John Wiley & Sons, Inc. - Class A 41 Johnson Controls, Inc. 22 Kellogg Co. 88 Kimberly-Clark Corp. 13 Kinder Morgan Energy Partners LP 38 The Kroger Co. 37 L-3 Communications Holdings, Inc. 38 Lear Corp.* Liberty Media Corp. – Class A* Lockheed Martin Corp. 91 Loews Corp. 9 Lorillard, Inc. 24 Magellan Midstream Partners LP Marathon Oil Corp. 3 Markel Corp.* 85 Marsh & McLennan Cos., Inc. 23 McCormick & Co., Inc. 67 The McGraw-Hill Cos., Inc. 15 McKesson Corp. 45 MDU Resources Group, Inc. 12 Mead Johnson Nutrition Co. 20 Medco Health Solutions, Inc.* 18 Mercury General Corp. 50 Molson Coors Brewing Co. - Class B 11 Murphy Oil Corp. 25 National Oilwell Varco, Inc. 31 Natural Resource Partners LP 32 Nelnet, Inc. - Class A News Corp. - Class A NextEra Energy Inc. 21 Norfolk Southern Corp. 14 Northern Trust Corp. 90 Northrop Grumman Corp. 21 NSTAR 11 NuStar Energy LP Och-Ziff Capital Management Group – Class A 25 OGE Energy Corp. United States—41.3%, continued 18 Omnicom Group, Inc. $ 824 12 ONEOK Partners LP 72 Oshkosh Corp.* 9 Parker Hannifin Corp. 85 PG&E Corp. Pilgrim’s Pride Corp.* 22 Plains All American Pipeline LP 10 PPG Industries, Inc. 28 PPL Corp. 18 Praxair, Inc. 8 Precision Castparts Corp. 12 ProAssurance Corp.* 66 Progress Energy, Inc. The Progressive Corp. 25 Protective Life Corp. Prudential Financial, Inc. Public Service Enterprise Group, Inc. 21 Raymond James Financial, Inc. Raytheon Co. 30 Reinsurance Group of America Reynolds American, Inc. 28 SCANA Corp. 23 Scripps Networks Interactive, Inc. - Class A 8 SEACOR Holdings, Inc.* 33 Sealed Air Corp. 14 Sempra Energy SLM Corp.* 25 Sonoco Products Co. Spectra Energy Corp. 20 St. Jude Medical, Inc.* State Street Corp. 74 Stryker Corp. 9 Sunoco Logistics Partners LP Sysco Corp. 15 T. Rowe Price Group, Inc. 23 Thermo Fisher Scientific, Inc.* 21 Time Warner Cable, Inc. 23 The TJX Cos., Inc. Thomson Reuters Corp. 20 Torchmark Corp. 22 Transatlantic Holdings, Inc. The Travelers Cos, Inc. 49 TRW Automotive Holdings Corp.* 26 UGI Corp. 30 Unitrin, Inc. 76 Unum Group Viacom, Inc. - Class B 45 W.R. Berkley Corp. 2 The Washington Post Co. - Class B 80 Waste Management, Inc. 19 Weight Watchers International, Inc. 23 WellPoint, Inc.* 39 Western Union Co. 81 Williams Partners LP Xcel Energy, Inc. 83 Xerox Corp. 27 Yum! Brands, Inc. Total Common Stocks—75.2% (Cost $751,982) Investment Companies—22.4% United States—22.4% iShares MSCI Austria Investable Market Index Fund $ 19,874 iShares MSCI Germany Index Fund iShares MSCI Japan Index Fund iShares MSCI Spain Index Fund Total Investment Companies—22.4% (Cost $224,894) Total Long-Term Investments—97.6% (Cost $976,876) Money Market Mutual Funds—100.1% United States—100.1% Fidelity Institutional Money Market Prime, 0.04% (a) (Cost $1,001,055) Total Investments—197.7% (Cost $1,977,931) Liabilities in Excess of Other Assets—(97.7%) Net Assets—100.0% $ 999,678 % of Net Summary by Industry Value Assets Automobiles & Components $ 13,969 % Banks Capital Goods Commercial & Professional Services Consumer Durables & Apparel Consumer Services Diversified Financials Energy Food & Staples Retailing Food Beverage & Tobacco Health Care Equipment & Services Household & Personal Products Insurance Materials Media Pharmaceuticals, Biotechnology & Life Sciences Real Estate Retailing Semiconductors & Semiconductor Equipment Software & Services Technology Hardware & Equipment Telecommunication Services Transportation Utilities Investment Companies Money Market Mutual Funds Total Investments Liabilities in Excess of Other Assets Net Assets $ 999,678 % ADR - American Depositary Receipts AG - Stock Corporation GP - General Partnership LP - Limited Partnership NV - Publicly Traded Company PLC - Public Limited Company SA - Corporation SAB de CV - Publicly Traded Company * - Non-income producing securities. (a) - Interest rate shown reflects yield as of December 31, 2010. Destra International L-Series Fund Portfolio of Investments December 31, 2010 (unaudited) Number of Shares Description Value Long-Term Investments—95.5% Common Stocks—55.5% Argentina—0.6% 75 Pampa Energia SA, ADR $ 1,275 89 YPF Sociedad Anonima, ADR Belgium—7.7% 23 Ackermans & van Haaren NV Belgacom SA 97 Colruyt SA Dexia SA* D’Ieteren SA/NV Elia System Operator SA/NV Groupe Bruxelles Lambert SA KBC Groep NV* 38 Mobistar SA 20 Sofina SA 15 Solvac SA Bermuda—3.0% 57 Alterra Capital Holdings Ltd. 28 Arch Capital Group Ltd. * 30 Aspen Insurance Holdings Ltd. Assured Guaranty Ltd. 66 Axis Capital Holdings Ltd. Catlin Group Ltd. 23 Endurance Specialty Holdings Ltd. 14 Everest Re Group Ltd. Hiscox Ltd. Lancashire Holdings Ltd. 36 Montpelier Re Holdings Ltd. 40 PartnerRe Ltd. 18 Platinum Underwriters Holdings Ltd. 36 RenaissanceRe Holdings Ltd. 29 Ship Finance International Ltd. 14 Signet Jewelers Ltd. * 43 Validus Holdings Ltd. Brazil—0.2% 85 Brasil Telecom SA, ADR 18 Cia de Saneamento Basico do Estado de Sao Paulo, ADR Canada—7.0% BCE, Inc. 58 Brookfield Asset Management, Inc. – Class A 19 Cameco Corp. Canadian Imperial Bank of Commerce Canadian National Railway Co. Canada—7.0%, continued 32 Canadian Pacific Railway Ltd. $ 2,074 83 CGI Group Inc. - Class A* 74 Enbridge, Inc. Encana Corp. Kinross Gold Corp. 46 Magna International, Inc. 50 Manulife Financial Corp. 88 Nexen, Inc. Rogers Communications, Inc. – Class B Shaw Communications, Inc. – Class B Sun Life Financial, Inc. 50 Talisman Energy, Inc. TransCanada Corp. France—9.0% 57 Aeroports de Paris 22 bioMerieux 18 Bollore Christian Dior SA 27 Ciments Francais SA CNP Assurances 25 Colas SA 25 Credit Industriel et Commercial 9 Dassault Aviation SA 39 EDF Energies Nouvelles SA 58 Eiffage SA 29 Euler Hermes SA* 4 Financiere de l’Odet 42 Imerys SA PagesJaunes Groupe Rexel SA * SCOR SE* 28 SEB SA 28 Societe BIC SA 82 Societe des Autoroutes Paris-Rhin-Rhone 34 Vicat des Ciments SA Gabon—0.2% 4 Total Gabon Greece—1.9% 41 Bank of Greece Coca-Cola Hellenic Bottling Co. SA Hellenic Petroleum SA OPAP SA Public Power Corp. SA Ireland—1.0% 32 Accenture PLC – Class A 88 Covidien PLC 16 Ingersoll-Rand PLC 98 Kerry Group PLC – Class A Israel—0.1% 15 Elbit Systems Ltd. Japan—0.1% 35 Honda Motor Co., Ltd., ADR $ 1,383 Luxembourg—1.3% 26 Millicom International Celluar SA RTL Group Mexico—0.7% Fresnillo PLC 80 Telefonos de Mexico SAB de CV, ADR Netherlands—2.2% AEGON NV* 31 CNH Global NV* Heineken Holding NV 32 Hunter Douglas NV New World Resources NV 95 Royal Dutch Shell PLC, ADR Peru—0.2% Hochschild Mining PLC Philippines—0.1% 15 Philippine Long Distance Telephone Co., ADR Portugal—4.0% Banco Espirito Santo SA Brisa Auto-Estradas de Portugal SA CIMPOR-Cimentos de Portugal, SGPS SA EDP-Energias de Portugal SA Portucel-Empresa Produtora de Pasta e Papel SA Portugal Telecom, SGPS SA South Korea—0.1% 36 SK Telecom Co., Ltd., ADR Spain—0.2% 27 Telefonica SA, ADR Switzerland—1.9% ACE Ltd. 35 Allied World Assurance Co. Holdings Ltd. Ferrexpo PLC 41 Garmin Ltd. 15 Novartis AG, ADR 95 Tyco Electronics Ltd. 24 Tyco International Ltd. Taiwan—0.1% 54 Taiwan Semiconductor Manufacturing Co., Ltd., ADR United Arab Emirates—0.3% Dragon Oil PLC * United Kingdom—13.6% 3i Group PLC $ 2,525 Aberdeen Asset Management PLC Amlin PLC Ashmore Group PLC Associated British Foods PLC Aviva PLC Balfour Beatty PLC 10 British American Tobacco PLC, ADR British Sky Broadcasting Group PLC BT Group PLC Carillion PLC Centrica PLC 28 Diageo PLC, ADR Eurasian Natural Resources Corp. 85 GlaxoSmithKline PLC, ADR Hargreaves Lansdown PLC Imperial Tobacco Group PLC Intermediate Capital Group PLC International Power PLC Investec PLC J Sainsbury PLC Jardine Lloyd Thompson Group PLC Millennium & Copthorne Hotels PLC National Grid PLC Northumbrian Water Group PLC Pennon Group PLC Petrofac Ltd. PZ Cussons PLC Reckitt Benckiser Group PLC Schroders PLC Scottish & Southern Energy PLC Shaftesbury PLC Smiths Group PLC 57 Spectris PLC 40 Spirax-Sarco Engineering PLC Sports Direct International* St. James's Place PLC Stagecoach Group PLC Standard Life PLC Unilever PLC 42 Willis Group Holdings PLC Total Common Stocks—55.5% (Cost $555,317) Investment Companies—40.0% United States—40.0% iShares MSCI Austria Investable Market Index Fund iShares MSCI Germany Index Fund iShares MSCI Japan Index Fund iShares MSCI Spain Index Fund Total Investment Companies—40.0% (Cost $401,165) Total Long-Term Investments—95.5% (Cost $956,482) Money Market Mutual Funds—100.3% United States—100.3% Fidelity Institutional Money Market Prime, 0.04% (a) (Cost $1,001,055) $ 1,001,055 Total Investments—195.8% (Cost $1,957,537) Liabilities in Excess of Other Assets—(95.8%) Net Assets—100.0% $ 998,547 Summary by Industry Value % of Net Assets Automobiles & Components $ 3,774 % Banks Capital Goods Commercial & Professional Services Consumer Durables & Apparel Consumer Services Diversified Financials Energy Food & Staples Retailing Food, Beverage & Tobacco Health Care Equipment & Services Household & Personal Products Insurance Materials Media Pharmaceuticals, Biotechnology & Life Sciences Real Estate Retailing Semiconductors & Semiconductor Equipment Software & Services Technology Hardware & Equipment Telecommunication Services Transportation Utilities Investment Companies Money Market Mutual Funds Total Investments Liabilities in Excess of Other Assets Net Assets $ 998,547 % ADR - American Depositary Receipts AG - Stock Corporation SAB de CV - Public Traded Company NV - Public Traded Company PLC - Public Limited Company SA - Corporation * - Non-income producing securities. (a) - Interest rate shown reflects yield as of December 31, 2010. Destra US All Cap L-Series Fund Portfolio of Investments December 31, 2010 (unaudited) Number of Shares Description Value Common Stocks—89.6% Automobiles & Components—2.2% 72 Federal-Mogul Corp.* $ 1,487 45 Honda Motor Co., Ltd., ADR (Japan) 44 Icahn Enterprises LP 84 Johnson Controls, Inc. 78 Lear Corp.* 61 Magna International, Inc. (Canada) 99 TRW Automotive Holdings Corp.* Banks—1.3% 37 BOK Financial Corp. Canadian Imperial Bank of Commerce (Canada) 35 Commerce Bancshares, Inc. Capital Goods—9.0% 57 Aecom Technology Corp.* 22 Alliant Techsystems, Inc.* 48 AMETEK, Inc. 41 CNH Global NV* (Netherlands) 81 Danaher Corp. 26 Donaldson Co., Inc. 21 Eaton Corp. 20 Elbit Systems Ltd. (Israel) General Dynamics Corp. 30 Hubbell, Inc. - Class B 61 Illinois Tool Works, Inc. 22 Ingersoll-Rand PLC (Ireland) 75 L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Oshkosh Corp.* 21 Parker Hannifin Corp. 17 Precision Castparts Corp. Raytheon Co. 1 Seaboard Corp. 32 Tyco International Ltd. (Switzerland) Commercial & Professional Services—0.5% Waste Management, Inc. Consumer Durables & Apparel—0.1% 54 Garmin Ltd. (Switzerland) Consumer Services—0.4% 40 Weight Watchers International, Inc. 59 Yum! Brands, Inc. Diversified Financials—6.4% American Capital Ltd.* $ 5,315 27 Ameriprise Financial, Inc. Ares Capital Corp. 44 BlackRock, Inc. Capital One Financial Corp. 5 CME Group, Inc. 75 Franklin Resources, Inc. 61 Nelnet, Inc. - Class A 27 Northern Trust Corp. Och-Ziff Capital Management Group – Class A 42 Raymond James Financial, Inc. SLM Corp.* State Street Corp. 29 T. Rowe Price Group, Inc. Energy—11.3% 34 Alliance Holdings GP LP 85 Boardwalk Pipeline Partners LP 25 Buckeye Partners LP 25 Cameco Corp. (Canada) 87 El Paso Pipeline Partners LP 98 Enbridge, Inc. (Canada) Encana Corp. (Canada) 81 Energy Transfer Equity LP EXCO Resources, Inc. Hess Corp. 26 Kinder Morgan Energy Partners LP 51 Magellan Midstream Partners LP Marathon Oil Corp. 24 Murphy Oil Corp. 52 National Oilwell Varco, Inc. 62 Natural Resource Partners LP Nexen, Inc. (Canada) 23 NuStar Energy LP 24 ONEOK Partners LP 45 Plains All American Pipeline LP Royal Dutch Shell PLC, ADR – Class A (Netherlands) 17 SEACOR Holdings, Inc.* 38 Ship Finance International, Ltd. (Bermuda) Spectra Energy Corp. 19 Sunoco Logistics Partners LP 67 Talisman Energy, Inc. (Canada) TransCanada Corp. (Canada) Williams Partners LP YPF Sociedad Anonima, ADR (Argentina) Food & Staples Retailing—0.8% 78 The Kroger Co. Sysco Corp. Food, Beverage & Tobacco—4.9% Archer-Daniels-Midland Co. 13 British American Tobacco PLC, ADR (United Kingdom) 34 Brown-Forman Corp. - Class B 37 Diageo PLC, ADR (United Kingdom) 78 General Mills, Inc. Food, Beverage & Tobacco—4.9%, continued 39 H.J. Heinz Co. $ 1,929 63 Hormel Foods Corp. 54 The J.M. Smucker Co. 45 Kellogg Co. 19 Lorillard, Inc. 48 McCormick & Co., Inc. 25 Mead Johnson Nutrition Co. Molson Coors Brewing Co. - Class B Pilgrim's Pride Corp.* Reynolds American, Inc. Health Care Equipment & Services—4.7% 49 Aetna, Inc. 72 Baxter International, Inc. 90 Becton Dickinson & Co. 43 Cardinal Health, Inc. Coventry Health Care, Inc.* Covidien PLC (Ireland) 49 Express Scripts, Inc.* Humana, Inc.* 32 McKesson Corp. 41 Medco Health Solutions, Inc.* 41 St. Jude Medical, Inc.* Stryker Corp. 48 WellPoint, Inc.* Household & Personal Products—1.2% 53 Avon Products, Inc. Kimberly-Clark Corp. Insurance—12.1% ACE Ltd. (Switzerland) AEGON NV* (Netherlands) Aflac, Inc. 5 Alleghany Corp.* 29 Allied World Assurance Co. Holdings Ltd. (Switzerland) 43 The Allstate Corp. 48 Alterra Capital Holdings Ltd. (Bermuda) 77 American Financial Group, Inc. 25 Aon Corp. 24 Arch Capital Group Ltd.* (Bermuda) 25 Aspen Insurance Holdings Ltd. (Bermuda) 49 Assurant, Inc. Assured Guaranty Ltd. (Bermuda) 56 Axis Capital Holdings Ltd. (Bermuda) The Chubb Corp.* 70 Cincinnati Financial Corp. CNA Financial Corp.* 19 Endurance Specialty Holdings Ltd. (Bermuda) 18 Erie Indemnity Co. - Class A 12 Everest Re Group Ltd. (Bermuda) 79 Fidelity National Financial, Inc. - Class A 34 Hartford Financial Services Group, Inc. 55 HCC Insurance Holdings, Inc. Loews Corp. 42 Manulife Financial Corp. (Canada) 4 Markel Corp.* Marsh & McLennan Cos., Inc. 28 Mercury General Corp. 30 Montpelier Re Holdings Ltd. (Bermuda) Insurance—12.1%, continued 33 PartnerRe Ltd. (Bermuda) $ 2,652 14 Platinum Underwriters Holdings Ltd. (Bermuda) 16 ProAssurance Corp.* The Progressive Corp. 39 Protective Life Corp. Prudential Financial, Inc. 45 Reinsurance Group of America 30 RenaissanceRe Holdings Ltd. (Bermuda) Sun Life Financial, Inc. (Canada) 31 Torchmark Corp. 33 Transatlantic Holdings, Inc. The Travelers Cos., Inc. 45 Unitrin, Inc. Unum Group 36 Validus Holdings Ltd. (Bermuda) 70 W.R. Berkley Corp. 35 Willis Group Holdings PLC (United Kingdom) Materials—2.0% 26 Air Products & Chemicals, Inc. 32 AptarGroup, Inc. 44 Ball Corp. 31 International Flavors & Fragrances, Inc. Kinross Gold Corp. (Canada) 21 PPG Industries, Inc. 38 Praxair, Inc. 69 Sealed Air Corp. 53 Sonoco Products Co. Media—4.0% 33 John Wiley & Sons, Inc. - Class A The McGraw-Hill Cos., Inc. News Corp. - Class A 37 Omnicom Group, Inc. 49 Scripps Networks Interactive – Class A Shaw Communications, Inc. – Class B (Canada) Thomson Reuters Corp. 44 Time Warner Cable, Inc. Viacom, Inc. - Class B 3 The Washington Post Co. - Class B Pharmaceuticals, Biotechnology & Life Sciences—2.0% 43 Agilent Technologies, Inc.* 38 Allergan, Inc. 30 Biogen Idec, Inc.* 33 Celgene Corp.* Gilead Sciences, Inc.* GlaxoSmithKline PLC, ADR (United Kingdom) 99 Impax Laboratories, Inc.* 20 Novartis AG, ADR (Switzerland) 49 Thermo Fisher Scientific, Inc. Real Estate—0.6% 70 Brookfield Asset Management, Inc. – Class A (Canada) Brookfield Properties Corp. Retailing—1.3% 5 AutoZone, Inc.* $ 1,363 32 Bed Bath & Beyond, Inc.* 76 The Gap, Inc. 60 Genuine Parts Co. Liberty Media Corp. – Interactive – Class A* 19 Signet Jewelers Ltd.* (Bermuda) 49 TJX Cos., Inc. Semiconductors & Semiconductor Equipment—0.2% Amkor Technology, Inc.* 71 Taiwan Semiconductor Manufacturing Co., Ltd., ADR (Taiwan) Software & Services—1.5% 41 Accenture PLC – Class A (Ireland) 61 Automatic Data Processing, Inc. 63 CA, Inc. CGI Group, Inc. - Class A (Canada) Computer Sciences Corp. 34 DST Systems, Inc. 81 Western Union Co. Technology Hardware & Equipment—3.9% 76 Arrow Electronics, Inc.* 95 Avnet, Inc.* AVX Corp. Corning, Inc. Dell, Inc.* 86 Harris Corp. 96 Ingram Micro, Inc. - Class A* Tyco Electronics Ltd. (Switzerland) Xerox Corp. Telecommunication Services—2.6% BCE, Inc. (Canada) 38 CenturyLink, Inc. 35 Millicom International Celluar SA (Luxembourg) 20 Philippine Long Distance Telephone Co., ADR (Philippines) Rogers Communications, Inc. – Class B (Canada) 47 SK Telecom Co. Ltd., ADR (South Korea) 35 Telefonica SA, ADR (Spain) Telefonos de Mexico SAB de CV - Class L, ADR (Mexico) Transportation—2.0% Canadian National Railway Co. (Canada) 42 Canadian Pacific Railway Ltd. (Canada) 47 CSX Corp. 39 FedEx Corp. 44 Norfolk Southern Corp. Utilities—14.6% 52 AGL Resources, Inc. $ 1,864 54 Alliant Energy Corp. Ameren Corp. American Electric Power Co., Inc. 64 American Water Works Co., Inc. 33 AmeriGas Partners LP 48 Atmos Energy Corp. 23 Cia de Saneamento Basico do Estado de Sao Paulo, ADR (Brazil) Consolidated Edison, Inc. Dominion Resources, Inc. 70 DPL, Inc. 76 DTE Energy Co. Duke Energy Corp. Edison International 45 Energen Corp. Entergy Corp. Exelon Corp. GenOn Energy, Inc.* 76 Great Plains Energy, Inc. 91 MDU Resources Group, Inc. NextEra Energy, Inc. 43 NSTAR 52 OGE Energy Corp. 99 Pampa Energia SA, ADR (Argentina) PG&E Corp. 60 PPL Corp. Progress Energy, Inc. Public Service Enterprise Group, Inc. 60 SCANA Corp. 30 Sempra Energy 54 UGI Corp. Xcel Energy, Inc. Total Common Stocks—89.6% (Cost $986,980) Money Market Mutual Funds—100.0% Fidelity Institutional Money Market Prime, 0.04% (a) (Cost $1,101,255) Total Investments—189.6% (Cost $2,088,235) Liabilities in Excess of Other Assets—(89.6%) Net Assets—100.0% $ 1,100,931 ADR - American Depositary Receipts AG - Stock Corporation GP - General Partnership LP - Limited Partnership NV - Public Traded Company PLC - Public Limited Company SA - Corporation SAB de CV - Public Traded Company * - Non-income producing securities. (a) - Interest rate shown reflects yield as of December 31, 2010. FEDERAL INCOME TAX MATTERS At December 31, 2010, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Fund Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Unrealized Depreciation Destra Global L-Series Fund $ $ $ ) $ ) Destra International L-Series Fund ) ) Destra US All Cap L-Series Fund ) ) FAIR VALUE MEASUREMENT Fair value, for accounting purposes, is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market for the investment or liability. The Fund has adopted the Accounting Standard Update, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. There are three different categories for valuations.Level 1 valuations are those based upon quoted prices in active markets.Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices).Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosedon a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 roll forward rather than as one net number. The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs in accordance with procedures approved by the Board of Trustees. The following table represents the Fund's investments carried on the portfolio of investments by caption and by level within the fair value hierarchy as of December 31, 2010. Destra Global L-Series Fund Level 1 Level 2 Level 3 Common Stocks* $ $
